

115 HR 981 IH: Indian Health Service Hiring Freeze Exemption Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 981IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mrs. Torres (for herself, Mr. Cole, Mr. O'Halleran, and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit any hiring freeze from affecting the Indian Health Service.
	
 1.Short titleThis Act may be cited as the Indian Health Service Hiring Freeze Exemption Act. 2.Prohibition on hiring freeze from affecting Indian Health ServiceThe memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, shall have no force or effect with respect to positions within the Indian Health Service.
		